Citation Nr: 1000895	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-36 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability rating 
for benign prostatic hypertrophy with dysuria.

3.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2004 
and from March 2004 to September 2004, it also appears that 
the Veteran had periods of active service which extended from 
June 1981 to October 1981, and from March 1984 to March 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which denied service 
connection for PTSD and granted service connection for benign 
prostatic hypertrophy and gastroesophageal reflux disease, 
assigning non compensable evaluations for each.  

In October 2009, the Veteran testified at a travel Board 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.  At the hearing, the Veteran 
indicated that he wished to withdraw from appellate 
consideration the service connection claim for PTSD.  The 
file also contains a written statement to this effect, which 
was signed by the Veteran in October 2009.  As such, that 
claim will be formally dismissed herein.  At the hearing, the 
parties agreed to leave the record open for 60 days to allow 
for the submission of additional evidence.  Additional 
evidence has been presented for the record which is 
accompanied by a waiver.  

The claim for an initial compensable rating for benign 
prostatic hypertrophy with dysuria is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal pertaining to 
the service connection claim for PTSD.

2.  Since the March 14, 2004, effective date of the grant of 
service connection, the Veteran's gastroesophageal reflux 
disease has been manifested by symptoms of epigastric 
distress along with regurgitation and substernal pain, 
resulting in considerable impairment of health, without 
indications of weight loss, anemia, malnutrition or 
incapacitating episodes lasting 10 days or more, occurring 
four of more times a year.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the service connection claim for PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 30 percent disability rating for 
the Veteran's service-connected gastroesophageal reflux 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.113, Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

The file contains a signed statement from the Veteran dated 
in October 2009 withdrawing the appeal concerning the service 
connection claim for PTSD.  No allegations of errors of fact 
or law, therefore, remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal, and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

This claim arises from the Veteran's disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records have been obtained as well as identified VA 
and private treatment records.  The file also contains lay 
statements and arguments provided by the Veteran and his 
representative.  A VA examination was conducted in 2004 which 
assessed the manifestations associated with the Veteran's 
service connected gastroesophageal reflux disease and he 
provided testimony at a travel Board hearing held in 2009, 
following which he presented additional pertinent evidence 
accompanied by a waiver.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for a disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Factual Background

In a rating action dated in February 2005, service connection 
was established for gastroesophageal reflux disease, for 
which a noncompensable disability rating was assigned 
effective from March 14, 2004, the day following the 
Veteran's discharge from service.  

The grant was based on service treatment records which 
revealed that the Veteran had a small hiatal hernia with 
duodenitis and some diverticular changes, but without polyps.  
Also on file at the time of the grant was a VA examination 
report of October 2004.  The history indicated that in 2003, 
the Veteran started having symptoms of belching and food 
getting stuck in his throat, with subsequent endoscopy and 
findings of duodenitis and diverticula.  On examination, his 
complaints included epigastric pain and occasional nausea 
without vomiting, but he indicated that he did not have 
diarrhea, constipation, weight loss or difficulty with 
digestion.  The report indicated that he was taking Aciphex 
for pain, which was reducing, but not eliminating pain.  
Physical examination revealed weight of 168 pounds.  
Examination of the abdomen revealed some right upper quadrant 
and epigastric congestion.  The diagnoses included 
gastroesophageal reflux disease.  

On a substantive appeal form dated in June 2009, the Veteran 
reported that he had symptoms of regurgitation and left 
shoulder pain, associated with his gastroesophageal reflux 
disease for which he was taking Nexium.  He also indicated 
that he received private treatment for gastroesophageal 
reflux disease from Dr. W.G.

The Veteran presented testimony at a travel Board hearing 
held in October 2009.   He indicated that his 
gastroesophageal reflux disease was productive of symptoms 
including regurgitation and burning in the substernal area 
which required treatment initially with Aciphex and more 
recently with Nexium.  The Veteran indicated that he received 
private treatment for gastroesophageal reflux disease from 
Dr. W.G., who he saw approximately every 6 months.  At the 
hearing, the parties agreed to leave the record open for 60 
days to allow for the presentation of additional evidence 
prior to adjudication by the Board.  

Additional evidence was presented for the record following 
the hearing which was accompanied by a waiver.  This evidence 
included a July 2006 operative record indicating that the 
Veteran underwent a colonoscopy due to indications of 
abdominal pain.  The operative report indicated that the 
Veteran had been experiencing abdominal pain and diarrhea.  
The colonoscopy was generally normal, but revealed the 
presence of mild internal hemorrhoids.  Private medical 
records of July 2006 also revealed that the Veteran underwent 
an esophagogastroduodenoscopy, for which post-operative 
diagnoses of hiatal hernia and mild gastritis were made.  

Analysis

The Veteran contends that his service-connected 
gastroesophageal reflux disease warrants an initial 
compensable disability rating.

The Veteran's service-connected gastroesophageal reflux 
disease has been assigned a non-compensable disability rating 
for the entirety of the appeal period extending from March 
14, 2004, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2009).  Gastroesophageal reflux disease is not among the 
listed conditions of the Ratings Schedule.  The RO assigned a 
rating by analogy.  See 38 C.F.R. § 4.20 (2009) (when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114 (2009).  A 30 
percent disability rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  
A 10 percent disability rating is warranted with two or more 
of the symptoms for the 30 percent disability rating, though 
of less severity.  Id.

Potentially applicable rating criteria in this case also 
include Diagnostic Code 7305, the diagnostic code used to 
rate duodenal ulcer.  Under this code, a 60 percent rating is 
warranted where there is evidence of a severe duodenal ulcer; 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating will be 
assigned where there is evidence of a moderately severe 
duodenal ulcer; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A mild duodenal ulcer 
with recurring symptoms once or twice yearly warrants a 10 
percent rating; a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations warrants a 20 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2009).

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307 used for 
evaluating hypertrophic gastritis, a 10 percent rating is 
assigned for chronic gastritis with small nodular lesions and 
symptoms; a 30 percent rating is assigned for chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent disability rating is warranted for 
chronic gastritis identified by a gastroscope with severe 
hemorrhages or large ulcerated or eroded areas.

Also potentially applicable in this case is Diagnostic Code 
7308, the code used to rate postgastrectomy syndrome; under 
which, a 60 percent rating is assigned for severe 
postgastretomy syndrome; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent rating is assigned for moderate postgastrectomy 
syndrome; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 
7308 (2009).

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2009).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single disability rating  will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with rating to the next higher evaluation 
where the severity of the overall disability warrants such 
rating.  See 38 C.F.R. § 4.114 (2009).

After a careful review, the Board finds that an initial 
disability rating of 30 percent under Diagnostic Code 7346 is 
warranted for service-connected gastroesophageal reflux 
disease.  For the entirety of the appeal period extending 
from March 14, 2004, the evidence, both lay and clinical, 
reflects that the Veteran symptoms of gastroesophageal reflux 
disease have included: recurrent epigastric distress, 
regurgitation and substernal pain, with less frequent 
pyrosis, all of which are consistent with the assignment of a 
30 percent disability rating for gastroesophageal reflux 
disease.  It is also the judgment of the Board that the 
Veteran's symptoms reported by him and documented in the 
record may be found to be productive of considerable 
impairment of health.  Accordingly, with the application of 
the provisions of 38 C.F.R. § 4.7, the Board finds that he is 
entitled to an increased rating of 30 percent under 
Diagnostic Code 7346.

The Rating Schedule provides for the possibility of rating in 
excess of 30 percent under either Diagnostic Code 7346 for 
hiatal hernia or Diagnostic Code 7307 for gastritis.  In this 
regard, the Board acknowledges that the Veteran has no 
documented episodes of hematemesis, and there has been no 
showing of anemia.  The Veteran's weight appeared to be 
stable upon examination conducted in 2004 and there is no 
indication of any appreciative weight loss or gain since that 
time.  Overall, the evidence does not show symptom 
combinations that reflect or approximate severe impairment of 
health that would be required for the next higher 60 percent 
rating under Diagnostic Code 7346.  Also, a 60 percent rating 
for hypertrophic gastritis under Diagnostic Code 7307 
requires chronic symptoms with severe hemorrhages or large 
ulcerated or eroded areas, neither of which have been shown 
or claimed.  It is therefore the judgment of the Board that a 
30 percent disability rating reflects the severity of the 
Veteran's service-connected disability and that elevation to 
the next higher 60 percent rating is not warranted under 
these diagnostic codes.

Similarly, a 40 percent disability rating is not warranted 
pursuant to Diagnostic Codes 7305 or 7308, as the Veteran's 
health is not manifested by anemia, malnutrition or weight 
loss.  Laboratory testing and physical examination has never 
revealed anemia, and objective evidence of record reveals 
that the Veteran's weight was stable with no indications of 
weight loss as contemplated under 38 C.F.R. § 4.112 or 
resulting in impairment of the Veteran's health.  The 
subjective reports and objective findings do not reflect 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  In the 
absence of documented recurrent incapacitating episodes or 
the aforementioned other manifestations, a 40 percent 
disability rating under Diagnostic Code 7305, or a 60 percent 
disability rating under Diagnostic Code 7308, is not in 
order.

The Board concludes that an initial disability rating to 30 
percent under Diagnostic Code 7346 is warranted for the 
Veteran's service-connected gastroesophageal reflux disease 
for the entirety of the appeal period extending from March 
14, 2004, and to this extent the appeal is granted.  The 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, upon 
reviewing the pertinent evidence of record, the Board finds 
that at no time during the pendency of this appeal, has the 
Veteran's service-connected disability been more disabling 
than 30 percent.  

Extraschedular Consideration

In conjunction with adjudicating the increased/initial rating 
claim for gastroesophageal reflux disease, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a claimant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  Second, if 
the schedular rating does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to rate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected disabilities are inadequate.  A comparison between 
the level of severity and symptomatology of the claimant's 
disabilities with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the claimant's disability level and symptomatology, 
as discussed above.

The Board further observes that, even if the available 
schedular ratings for the disabilities adjudicated herein 
were inadequate (which they manifestly is not), the claimant 
does not exhibit other related factors such as those provided 
by the regulation as "governing norms."  Indeed, it does not 
appear from the record that the Veteran has been hospitalized 
for treatment of gastroesophageal reflux disease since 2006, 
at which time he underwent routine testing.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that service-connected gastroesophageal 
reflux disease markedly impacts the Veteran's ability to 
perform work; nor did he so indicate in his 2009 testimony.  
Moreover, there is no credible evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected gastroesophageal reflux disease causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 

In addition, the Board notes that if the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Board notes, however, that in this case the Veteran and 
the record have not indicated that he is unemployable due to 
his gastroesophageal reflux disease.  As such, consideration 
of TDIU as a component to the Veteran's claim of entitlement 
to an initial evaluation in excess of 30 percent disabling 
for gastroesophageal reflux disease is not warranted.


ORDER

The appeal concerning the service connection claim for PTSD 
is dismissed.

Entitlement to an initial disability rating of 30 percent for 
service-connected gastroesophageal reflux disease is granted, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

The Veteran is seeking an initial compensable evaluation for 
his service-connected benign prostatic hypertrophy with 
dysuria.  A Remand is required in this case primarily to 
request additional evidentiary development.

The most recent VA examination addressing the Veteran's 
prostate condition was conducted in September 2005, it has 
now been several years since the Veteran was last evaluated 
and a matter critical to the adjudication of initial and 
increased rating claims is identifying the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), 
(where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability).

Significantly, in hearing testimony provided in 2009, the 
Veteran mentioned additional clinical evidence which is 
pertinent to his claim.  He indicated that he had undergone 
an employment physical examination in 2008 which included an 
evaluation of the prostate and indicated that he was about to 
undergo another one about two weeks after the hearing.  The 
Veteran also indicated that he received private treatment for 
the prostate from Dr. W.G. about every three months.  
Although the record was left open for 60 days following the 
hearing, essentially the only pertinent evidence presented 
pertaining to this claim was dated in 2004 and 2005.  
Inasmuch as the Veteran has identified specific evidence and 
treatment records with an indication of having been seen 
recently, the Board concludes that this evidence should be 
sought for the record on Remand, as if obtained; it may 
contribute to a more complete picture of the Veteran's 
prostate-related symptomatology.

The Board observes that the Veteran's prostate condition is 
currently rated under Diagnostic Code 7527.  See 38 C.F.R. § 
4.115b (2009).  This code provides that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals are to be evaluated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  The 
Veteran has reported having both voiding dysfunction 
involving urinary frequency, and experiencing urinary tract 
infections; however, the current medical evidence does not 
provide findings that are sufficient for evaluating the 
service-connected disability on this basis, nor at this point 
is it clear which manifestation is predominant.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's prostate symptomatology would prove helpful in 
adjudicating the merits of the claim.  Moreover, and 
significantly, the 2009 Board hearing transcript reflects 
that the Veteran believes that his prostate symptomatology 
had gotten worse than when most recently evaluated in 2005.  
Therefore, a new and contemporaneous VA examination should be 
administered to determine the manifestations and level of 
severity associated with the Veteran's prostate disorder.  
See 38 C.F.R. § 3.159 (2009); see also Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination. 

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED for the 
following action:

1.  The RO/AMC shall attempt to obtain 
and associate with the claims file all 
outstanding medical records of treatment 
relating to the prostate from Dr. W.G., 
as mentioned by the Veteran in his 2009 
hearing testimony (p. 9) and any recent 
physical examination reports from his 
employer, as mentioned during the hearing 
(pgs. 6-7).  The Veteran should be asked 
to complete the necessary release 
form(s).  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the Veteran 
should be informed in writing.

2.  The RO/AMC shall afford the Veteran a 
VA urological examination to determine 
the current manifestations and severity 
associated with his service connected 
benign prostatic hypertrophy with 
dysuria.  All indicated tests and studies 
are to be performed.  The claims file 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a full 
history and enumeration of symptomatology 
and identify all manifestations service 
connected benign prostatic hypertrophy 
with dysuria; if possible disassociating 
any symptoms of any unrelated 
genitourinary disorder from the service-
connected condition.

The examiner should specifically address: 
voiding dysfunction in terms of daytime 
and nighttime frequency; indication of 
voiding dysfunction which requires the 
use of absorbent materials; and the 
frequency and severity of any urinary 
tract infections.

If the Veteran has voiding dysfunction 
that requires the use of absorbent 
materials, these determinations should be 
expressed in terms of rate at which the 
absorbent materials must be changed on a 
per day basis.

If the Veteran has voiding dysfunction 
productive of urinary frequency, the 
examiner is asked to describe the daily 
frequency of daytime and nighttime 
voiding.

If the Veteran has a urinary tract 
infection, examination determinations 
should be expressed in terms of 
recurrence of symptoms, whether 
hospitalization is required, whether 
intensive management is required, and 
whether drug therapy is required.  

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO/AMC should determine if all 
medical findings necessary to rate the 
Veteran's benign prostatic hypertrophy 
with dysuria have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand, to include 
consideration of granting staged ratings, 
if applicable.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


